              Case 1:21-cv-07621 Document 1 Filed 09/13/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
ALFREDO REYES,                                              )
                                                            )
                                                            )
                                    Plaintiffs,             )   COMPLAINT
                                                            )
         -against-                                          )   JURY TRIAL DEMANDED
                                                            )
THE CITY OF NEW YORK; NYPD POLICE                           )
OFFICER CHRISTOP GOODMAN, Shield No.                        )
17498; JOHN DOES; and RICHARD ROES,                         )
                                                            )
                                   Defendants.              )
----------------------------------------------------------X

                                    PRELIMINARY STATEMENT

        1.       This is a civil action in which the plaintiff, ALFREDO REYES, seeks relief for the

defendants’ violation of his rights secured by the Civil Rights Act of 1871, 42 U.S.C. Section

1983; by the United States Constitution, including its Fourth and Fourteenth Amendments. The

plaintiff seeks damages, both compensatory and punitive, affirmative and equitable relief, an

award of costs and attorneys’ fees, and such other and further relief as this court deems equitable

and just.

                                             JURISDICTION

        2.       This action is brought pursuant to the Constitution of the United States, including

its Fourth and Fourteenth Amendments, and pursuant to 42 U.S.C. §1983. Jurisdiction is

conferred upon this court by 42 U.S.C. §1983 and 28 U.S.C. §§1331 and 1343(a)(3) and (4), this

being an action seeking redress for the violation of the plaintiff’s constitutional and civil rights.
               Case 1:21-cv-07621 Document 1 Filed 09/13/21 Page 2 of 10




                                   JURY TRIAL DEMANDED

          3.    Plaintiff demands a trial by jury on each and every one of her claims as pleaded

herein.

                                              VENUE

          4.    Venue is proper for the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. §1391 (b) and (c).

                                             PARTIES

          5.    Plaintiff was at all times relevant herein a resident of the State of New York.

Plaintiff is Latino.

          6.    Defendant THE CITY OF NEW YORK is and was at all times relevant herein a

municipal entity created and authorized under the laws of the State of New York. It is authorized

by law to maintain a police department, which acts as its agent in the area of law enforcement and

for which it is ultimately responsible. Defendant THE CITY OF NEW YORK assumes the risks

incidental to the maintenance of a police force and the employment of police officers as said risk

attaches to the public consumers of the services provided by the New York City Police

Department.

          7.    Defendant NYPD POLICE OFFICER CHRISTOP GOODMAN, Shield No.

17498, and JOHN DOES are and were at all times relevant herein duly appointed and acting

officers, servants, employees and agents of THE CITY OF NEW YORK and/or the New York

City Police Department (NYPD), a municipal agency of defendant THE CITY OF NEW YORK.

Defendants NYPD POLICE OFFICER CHRISTOP GOODMAN, Shield No. 17498, and JOHN

DOES are and were at all times relevant herein acting under color of state law in the course and
             Case 1:21-cv-07621 Document 1 Filed 09/13/21 Page 3 of 10




scope of their duties and functions as officers, agents, servants, and employees of defendant THE

CITY OF NEW YORK, were acting for, and on behalf of, and with the power and authority

vested in them by THE CITY OF NEW YORK and the New York City Police Department, and

were otherwise performing and engaging in conduct incidental to the performance of their lawful

functions in the course of their duties. Defendants NYPD POLICE OFFICER CHRISTOP

GOODMAN, Shield No. 17498, and JOHN DOES are sued individually.

       8.      Defendants RICHARD ROES are and were at all times relevant herein duly

appointed and acting supervisory officers, servants, employees and agents of THE CITY OF

NEW YORK and/or the New York City Police Department, responsible for the training,

retention, supervision, discipline and control of subordinate members of the police department

under their command. Defendants RICHARD ROES are and were at all times relevant herein

acting under color of state law in the course and scope of their duties and functions as supervisory

officers, agents, servants, and employees of defendant THE CITY OF NEW YORK, were acting

for, and on behalf of, and with the power and authority vested in them by THE CITY OF NEW

YORK and the New York City Police Department, and were otherwise performing and engaging

in conduct incidental to the performance of their lawful functions in the course of their duties.

Defendants RICHARD ROES are sued individually.

                                       STATEMENT OF FACTS


       9.      During the early morning hours of July 6, 2018 Plaintiff was in his home, which was

located at 2218 Bruckner Blvd. in the Bronx, NY.

       10.     Plaintiff’s home at 2218 Bruckner Blvd. is a private, three-story home that has a

backyard.
              Case 1:21-cv-07621 Document 1 Filed 09/13/21 Page 4 of 10




        11.     Plaintiff is the owner of 2218 Bruckner Blvd.

        12.     One of Plaintiff’s sons, who was angry with Plaintiff, punched Plaintiff in the face

inside of the kitchen of the home.

        13.     After Plaintiff’s son punched Plaintiff, Plaintiff’s fiancée and Plaintiff’s fiancée’s son

intervened, to prevent any further exchange of blows.

        14.     Plaintiff did not strike his son in any way.

        15.     Plaintiff did not threaten his son, either verbally, or with a stick, or in any way.

        16.     Other members of the family, in addition to Plaintiff’s fiancée and fiancée’s son, were

also present and also witnessed these interactions between Plaintiff’s son and Plaintiff, and also saw

that Plaintiff’s son was the aggressor and that Plaintiff did not threaten his son, either verbally, or with

a stick, or in any way.

        17.     Another of Plaintiff’s sons called the police.

        18.     Approximately ten minutes later, approximately ten or so JOHN DOES uniformed

members of the NYPD – including Defendant GOODMAN – arrived at the home.

        19.     When the JOHN DOES Officers arrived at the home Plaintiff was in the backyard.

        20.     When the JOHN DOES Officers arrived at the home they - without consent, or

exigent circumstances, or any other exception to the warrant requirement - they unlawfully opened a

gate and entered the backyard of the house.
        21.     Some of the JOHN DOES Officers – also without consent, or exigent circumstances,

or any other exception to the warrant requirement – also entered the interior of the home from the

backyard.

        22.     Apparently not contemplating that Plaintiff owned the home, and showing their

contempt for and indifference to Plaintiff’s rights and dignity, some of the JOHN DOES Officers were

making jokes that Plaintiff should pretend to fall down and sue the owner of the property.

        23.     Plaintiff tried to explain to the JOHN DOES what had transpired with his son, but the
                Case 1:21-cv-07621 Document 1 Filed 09/13/21 Page 5 of 10




JOHN DOES were uninterested in listening to him, and did not pay any attention to anything he was

saying.

          24.    Inside the house Plaintiff’s fiancée tried to speak to the JOHN DOES and tell them

what had occurred between Plaintiff’s son and Plaintiff, but the JOHN DOES refused to listen to

Plaintiff’s fiancée, and told her that she was “no one” there.

          25.    Plaintiff’s fiancée’s son also tried to speak to the JOHN DOES and tell them what had

occurred between Plaintiff’s son and Plaintiff, but the JOHN DOES likewise refused to listen to

Plaintiff’s fiancée’s son.

          26.    While they were in the house, the police spoke to Plaintiff’s son (the son who had hit

Plaintiff), but they did not make any inquiries of Plaintiff, Plaintiff’s fiancée, Plaintiff’s fiancée’s son,

or, on information and belief, of the other people in the house who had witnesses the altercation

between Plaintiff’s son and Plaintiff.

          27.    Within a few minutes of their arrival on the scene JOHN DOES Defendants – on

information and belief including Defendant GOODMAN – handcuffed Plaintiff.

          28.    Plaintiff was arrested at approximately 4 a.m.

          29.    When Plaintiff was handcuffed his fiancée again tried to tell the JOHN DOES that

Plaintiff had not been the aggressor, and to tell them what had transpired, and they again ignored her.

          30.    When Plaintiff was arrested he was wearing his boxer shorts and a tank top.
          31.    Plaintiff was taken to a waiting NYPD vehicle.

          32.    Defendant GOODMAN and the other JOHN DOES Defendants did not give Plaintiff

the opportunity to put on pants, despite Plaintiff having asked them to be able to put on pants.

          33.    Plaintiff was taken to a local NYPD precinct (on information and belief the NYPD 43rd

Precinct).

          34.    Plaintiff was held at the precinct for a few hours, and then transferred to the Bronx

Central Booking facility and held there.
               Case 1:21-cv-07621 Document 1 Filed 09/13/21 Page 6 of 10




         35.    At approximately 4 p.m. Plaintiff was arraigned and released on his own recognizance.

         36.    Plaintiff was falsely charged with one count of violation of Penal Law § 120.14(1)

(Menacing in the Second Degree), one count of violation of Penal Law § 120.15 (Menacing in the

Third Degree), and one count of violation of Penal Law § 240.26(1) (Harassment in the Second

Degree).

         37.    Defendant GOODMAN was the deponent on the Criminal Court Complaint that was

lodged against Plaintiff, and falsely attested, under penalty of perjury, inter alia, that he was informed

by Plaintiff’s son that Plaintiff had pointed a wooden stick at Plaintiff’s son and stated, in sum and

substance, “I’m not done with you. Watch, you’re going to see. I’m not done with you. This is not

over.”

         38.    These allegations are false. Plaintiff never did anything like what is alleged in the

Criminal Court Complaint.

         39.    On information and belief neither Defendant GOODMAN nor the other JOHN DOES

Defendants did not inform the District Attorney’s office that there were people in the house who had

been trying to inform him and the other JOHN DOES concerning what had transpired, and that

Plaintiff was not the aggressor and had not struck or threatened Plaintiff’s son in any way.

         40.    After approximately four or five court appearances all charges against Plaintiff were

dismissed in their entirety by way of adjournment in contemplation of dismissal (ACD).
         41.    On information and belief, the ACD was accepted on February 1, 2019 (and the

charges fully dismissed six months later, on or around (August 1, 2019)


                                        FIRST CLAIM

                     DEPRIVATION OF RIGHTS UNDER THE
                UNITED STATES CONSTITUTION AND 42 U.S.C. §1983

         42.    The plaintiff incorporates by reference the allegations set forth in all previous
                 Case 1:21-cv-07621 Document 1 Filed 09/13/21 Page 7 of 10




Paragraphs as if fully set forth herein.

           43.    By their conduct and actions in falsely arresting and imprisoning plaintiff,

assaulting and battering plaintiff, unlawfully entering, searching and seizing plaintiff’s home,

person, and his property, abusing process against plaintiff, fabricating evidence against plaintiff,

violating plaintiff’s right to equal protection of law, conspiring against plaintiff, failing to intercede

on behalf of the plaintiff, NYPD POLICE OFFICER CHRISTOP GOODMAN and JOHN DOES,

acting under color of law and without lawful justification, intentionally, maliciously, and with a

deliberate indifference to or a reckless disregard for the natural and probable consequences of

their acts, caused injury and damage in violation of plaintiff’s constitutional rights as guaranteed

under 42 U.S.C. §1983 and the United States Constitution, including its Fourth and Fourteenth

amendments.

           44.    As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged and

injured.

                                           SECOND CLAIM

                       DEPRIVATION OF RIGHTS UNDER THE
                  UNITED STATES CONSTITUTION AND 42 U.S.C. §1983

           45.    The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

           46.    By their conduct in failing to remedy the wrongs committed by their subordinates

and in failing to properly train, supervise, or discipline their subordinates, supervisory defendants

RICHARD ROES caused damage and injury in violation of plaintiff’s rights guaranteed under 42
                 Case 1:21-cv-07621 Document 1 Filed 09/13/21 Page 8 of 10




U.S.C. §1983 and the United States Constitution, including its Fourth and Fourteenth

amendments.

           47.    As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged and

injured.

                                            THIRD CLAIM

                   LIABILITY OF DEFENDANT THE CITY OF NEW YORK
                          FOR CONSTITUTIONAL VIOLATIONS

           48.    The plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

           49.    At all times material to this complaint, defendant THE CITY OF NEW YORK,

acting through its police department, and through the individual defendants had de facto policies,

practices, customs and usages which were a direct and proximate cause of the unconstitutional

conduct alleged herein.

           50.    At all times material to this complaint, defendant THE CITY OF NEW YORK,

acting through its police department, and through the individual defendants, had de facto policies,

practices, customs, and usages of failing to properly train, screen, supervise, or discipline

employees and police officers, and of failing to inform the individual defendants’ supervisors of

their need to train, screen, supervise or discipline said defendants. These policies, practices,

customs, and usages were a direct and proximate cause of the unconstitutional conduct alleged

herein.

           51.     At all times material to this complaint, defendant THE CITY OF NEW YORK,
             Case 1:21-cv-07621 Document 1 Filed 09/13/21 Page 9 of 10




acting through its police department, and through the individual defendants, had de facto policies,

practices, customs, and usages of failing to properly train with regard to conducting, and in failing

to conduct, reasonable inquiries in circumstances where there are disputes between members of

the public, and in failing to properly train with regard to making arrests, and in making arrests, in

such circumstances. These policies, practices, customs, and usages were a direct and proximate

cause of the unconstitutional conduct alleged herein.

       52.     At all times material to this complaint, the defendant THE CITY OF NEW YORK,

acting through its police department and through the individual defendants, had de facto policies,

practices, customs and/or usages of encouraging and/or tacitly sanctioning the cover-up of other

law enforcement officers’ misconduct, through the fabrication of false accounts and evidence

and/or through “the blue wall of silence.” Such policies, practices, customs and/or usages are a

direct and proximate cause of the unconstitutional conduct alleged herein.

       53.     At all times material to this complaint, the defendant THE CITY OF NEW YORK,

acting through its police department and through the individual defendants, had de facto policies,

practices, customs and/or usages of engaging in unconstitutional and overly aggressive home

entries, stops, frisks, searches, and arrests, which are implemented disproportionately upon black

and Latino men. Such policies, practices, customs and/or usages are a direct and proximate cause

of the unconstitutional conduct alleged herein. See, e.g., Fernandez v. City of N.Y., 457 F. Supp.

3d 364, 379-383 (S.D.N.Y. 2020) (granting plaintiff’s – also a Latino man in the Bronx – motion

for partial summary judgment for NYPD officers’ warrantless entry into a home).

       54.     As a result of the foregoing, plaintiff was deprived of his liberty, experienced

injury, pain and suffering, emotional distress, costs and expenses, and was otherwise damaged and
               Case 1:21-cv-07621 Document 1 Filed 09/13/21 Page 10 of 10




injured.


           WHEREFORE, the Plaintiff demands the following relief jointly and severally against all

of the defendants:

                     a. Compensatory damages;

                     b. Punitive damages;

                     c. The convening and empaneling of a jury to consider the merits of the claims

           herein;

                     d. Costs and interest and attorney’s fees;

                     e. Such other and further relief as this court may deem appropriate and equitable.


Dated:               New York, New York
                     September 13, 2021

                                                           __/S/__Jeffrey A. Rothman____
                                                           JEFFREY A. ROTHMAN, Esq.
                                                           Law Office of Jeffrey A. Rothman
                                                           305 Broadway, Suite 100
                                                           New York, New York 10007
                                                           (212) 227-2980

                                                           Attorney for Plaintiff




                                                      10
